                              Case 18-50818-JKS               Doc 5     Filed 10/12/18         Page 1 of 3




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                                 Chapter 11
         In re:
                                                                                 Case No. 17-12560 (KJC)
         WOODBRIDGE GROUP OF COMPANIES, LLC,
         et al.,1                                                                (Jointly Administered)

                                                Debtors.


         WOODBRIDGE GROUP OF COMPANIES, LLC;
         WOODBRIDGE STRUCTURED FUNDING, LLC;
         WOODBRIDGE MORTGAGE INVESTMENT
         FUND 1, LLC; WOODBRIDGE MORTGAGE                                        Adversary Proceeding
         INVESTMENT FUND 2, LLC; WOODBRIDGE                                      Case No. 18-50818 (KJC)
         MORTGAGE INVESTMENT FUND 3, LLC;
         WOODBRIDGE MORTGAGE INVESTMENT
         FUND 3A, LLC; WOODBRIDGE MORTGAGE
         INVESTMENT FUND 4, LLC,

                                                Plaintiffs,

                                    vs.

         JEFFREY L. WENDEL; PROVIDENCE TRUST
         GROUP, LLC FBO JEFFREY L. WENDEL, IRA;
         JJC, INC FBO RETIREMENT PLAN FBO JEFFREY
         WENDEL; JODI M. WENDEL,

                                                Defendants.




         1
                The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603. The
                mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
                California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
                procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
                numbers, and their addresses are not provided herein. A complete list of this information may be obtained on
                the website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by
                contacting the undersigned counsel for the Debtors.

01:23721932.2

         172567.1
                         Case 18-50818-JKS         Doc 5       Filed 10/12/18   Page 2 of 3




                             STIPULATION EXTENDING TIME OF DEFENDANTS
                                     TO RESPOND TO COMPLAINT

                Woodbridge Group of Companies, LLC and its above-captioned co-plaintiffs, debtors,

         and debtors in possession (the “Plaintiffs” or the “Debtors”) and Jeffrey L. Wendel; Providence

         Trust Group, LLC FBO Jeffrey L. Wendel, IRA; JJC, Inc. FBO Retirement Plan FBO Jeffrey

         Wendel; and Jodi M. Wendel (the “Defendants,” and collectively with the Plaintiffs, the

         “Parties”) hereby stipulate as follows:

                1.      On September 14, 2018, the Plaintiffs filed the Complaint Objecting to Claims

         and Counterclaiming for Avoidance and Recovery of Avoidable Transfers and for Statutory and

         Equitable Subordination [Adv. Doc. No. 1] against the Defendants.

                2.      After the Complaint was served on the Defendants, the Parties began exploring a

         potential settlement.

                3.      The time for Defendants to respond to the Complaint expires not earlier than

         October 18, 2018.

                4.      Pursuant to Rule 7012-1 of the Local Rules of Bankruptcy Practice and Procedure

         of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), the

         Debtors may, by stipulation—and without a court order—extend the Defendants’ time to respond

         to a complaint for up to 28 days.

                5.      To avoid the cost of litigation, the Parties have agreed to continue the Defendants’

         time to respond to the Complaint until November 15, 2018.

         WHEREFORE, the Parties stipulate that:

                6.      The Defendants shall have through and including November 15, 2018 to respond

         to the Complaint.

                7.      This Stipulation is without prejudice to any Party’s substantive rights.

01:23721932.2
                                                           2
                       Case 18-50818-JKS    Doc 5       Filed 10/12/18   Page 3 of 3




         Dated:   October 12, 2018         /s/ Betsy L. Feldman
                  Wilmington, Delaware     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                           Sean M. Beach (No. 4070)
                                           Edmon L. Morton (No. 3856)
                                           Ian J. Bambrick (No. 5455)
                                           Betsy L. Feldman (No. 6410)
                                           Rodney Square, 1000 North King Street
                                           Wilmington, Delaware 19801
                                           Tel: (302) 571-6600
                                           Fax: (302) 571-1253
                                           -and-
                                           KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                           Kenneth N. Klee (pro hac vice)
                                           Michael L. Tuchin (pro hac vice)
                                           David A. Fidler (pro hac vice)
                                           Jonathan M. Weiss (pro hac vice)
                                           1999 Avenue of the Stars, 39th Floor
                                           Los Angeles, California 90067

                                           Counsel for Plaintiffs



                                           /s/ Michael J. Joyce
                                           O’KELLY ERNST & JOYCE, LLC
                                           Michael J. Joyce (No. 4563)
                                           901 N. Market Street, 10th Floor
                                           Wilmington, Delaware 19801
                                           Tel: (302) 778-4000
                                           Fax: (302) 295-2873

                                           Counsel for Defendants




01:23721932.2
                                                    3
